 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    U.S. BANK NATIONAL ASSOCIATION,                    No. 2:19-cv-02231-KJM-AC
      as trustee for Lehman XS Trust Mortgage
12    Pass-Through Certificates, Series 2006-
      18N,
13                                                       ORDER
                         Plaintiff,
14
              v.
15
      DARYL C. CHANG, SR.,
16
                         Defendant.
17

18

19                  On November 5, 2019, defendant Daryl C. Chang, Sr., proceeding pro se, removed

20   this unlawful detainer action from San Joaquin County Superior Court to this court. Not. of

21   Removal, ECF No. 1. Chang also filed a motion to proceed in forma pauperis. ECF No. 2. As

22   explained below, this matter is REMANDED to San Joaquin County Superior Court and the

23   motion to proceed in forma pauperis is DENIED as moot.

24   I.     SUBJECT MATTER JURISDICTION

25                  When a case “of which the district courts of the United States have original

26   jurisdiction” is initially brought in state court, a defendant may remove it to federal court.

27   28 U.S.C. § 1441(a). Primarily, there are two bases for federal subject matter jurisdiction: (1)

28
                                                        1
 1   federal question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28
 2   U.S.C. § 1332.
 3                    District courts have federal question jurisdiction over “all civil actions arising
 4   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Under the
 5   longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when the
 6   plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 7   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 8   cannot rest upon an actual or anticipated defense or counterclaim. Vaden v. Discover Bank, 556
 9   U.S. 49, 60 (2009). In other words, it is the plaintiff’s assertions in the complaint, not defendant’s
10   assertions in response to the complaint, that form the ground upon which federal question
11   jurisdiction stands. See Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826,
12   831 (2002) (“[S]ince the plaintiff is the master of the complaint, the well-pleaded-complaint rule
13   enables him, by eschewing claims based on federal law, . . . to have the cause heard in state
14   court.”) (some alterations in original) (citations and internal quotations omitted).
15                    Alternatively, diversity jurisdiction exists where the amount in controversy
16   exceeds $75,000 and the parties are in complete diversity. 28 U.S.C. § 1332. “Where it is not
17   facially evident from the complaint that more than $75,000 is in controversy, the removing party
18   must prove, by a preponderance of the evidence, that the amount in controversy meets the
19   jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th
20   Cir. 2003) (per curiam).
21                    A federal district court may remand a case sua sponte where it is readily apparent
22   no federal subject matter jurisdiction exists. See 28 U.S.C. § 1447(c) (“If at any time before final
23   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
24   remanded.”); Enrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (citing Wilson v.
25   Republic Iron & Steel Co., 257 U.S. 92, 97 (1921)).
26   ///
27   ///
28   ///
                                                          2
 1   II.     DISCUSSION
 2                     Chang’s notice of removal asks the court to “recognize that Plaintiffs are in
 3   violation of 12 USC § 3708, Implementing Regulation, § 1.1-1, Title 24 C.F.R. 220.814.” Not. of
 4   Removal at 2.1 Although not explicitly stated, it appears Chang is attempting to invoke federal
 5   question jurisdiction under 28 U.S.C. § 1331 by alleging a violation of federal law. Plaintiff’s
 6   complaint, however, provides no basis for federal question jurisdiction because it invokes no
 7   federal law giving rise to a federal cause of action, nor does it assert a right to relief requiring
 8   resolution of a question of federal law. See K2 Am. Corp. v. Roland Oil & Gas, LLC, 653 F.3d
 9   1024, 1029 (9th Cir. 2011).
10                     The state-court complaint brings an unlawful detainer action seeking damages for
11   the period Chang remains in the subject property after plaintiff obtained title through a valid
12   trustee’s sale. Not. of Removal at 10. An unlawful detainer action does not create federal
13   question jurisdiction. Petaluma Theatre Square, LLC v. Hirsch, No. 19-CV-00026-LB, 2019 WL
14   1171162, at *1 (N.D. Cal. Feb. 25, 2019), report and recommendation adopted, No. 19-CV-
15   00026-JST, 2019 WL 1168538 (N.D. Cal. Mar. 13, 2019). Nor does the fact Chang alludes to
16   questions of federal law in his removal papers. Not. of Removal at 2; see Duncan v. Stuetzle, 76
17   F.3d 1480, 1485 (9th Cir. 1996) (“An action filed in state court may be removed only if the
18   district court could have exercised jurisdiction over the action if originally filed there.”).
19                     Additionally, although defendant makes no assertion that diversity creates
20   jurisdiction here, to the extent such an argument is implied, diversity is also lacking. As
21   explained, diversity jurisdiction requires both diversity of citizenship and an amount in
22   controversy exceeding $75,000. 28 U.S.C. § 1332. The court need not reach the question of
23   citizenship because the complaint fails to satisfy the $75,000 amount-in-controversy threshold,
24   and Chang does not show otherwise. See Matheson, 319 F.3d at 1090. The complaint
25   characterizes this action as a “limited” civil case, demanding less than $10,000 in recovery. Not.
26

27
             1
28               Pin cites refer to ECF pagination, not internal document pagination.
                                                          3
 1   of Removal at 10, 22. Chang’s removal papers do not dispute the value of the recovery sought.
 2   See generally id.
 3                  Finally, it is worth noting this is Chang’s fourth attempt to remove an unlawful
 4   detainer action to this court within the last eleven months. See U.S. Bank Nat’l Ass’n v. Chang,
 5   2:19-cv-00094-TLN-DB (E.D. Cal. Jan. 17, 2019) (remanding for lack of subject-matter
 6   jurisdiction); US Bank Nat’l Ass’n as Trustee v. Chang, 2:19-cv-00820-TLN-DB (E.D. Cal. June
 7   24, 2019) (same); US Bank Nat’l Ass’n as Trustee v. Chang, 2:19-cv-01280-JAM-KJN (E.D. Cal.
 8   July, 11, 2019) (same).
 9                  Because federal question and diversity jurisdiction do not exist, the court must
10   remand the case to the San Joaquin County Superior Court from which it came.
11   III.   CONCLUSION
12                  For the foregoing reasons, the court REMANDS this case to San Joaquin County
13   Superior Court. The motion to proceed in forma pauperis, ECF No. 2, is DENIED as moot.
14                  IT IS SO ORDERED.
15    DATED: November 15, 2019.
16

17                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       4
